Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a cable comprising one or more conductive elements a covering layer surrounding the one or more conductive elements which is made of cross-linked linear low-density polyethylene with the claimed properties. The closest prior art includes Hutt and Lin. Hutt teaches a cable made of one or more conductive elements, but does not teach the claimed covering layer with the recited properties. Lin teaches a composition that possesses retained elongation at break after heat ageing for 14 days, but does not teach the cable as claimed with the one or more conductive elements with the covering layers as claimed. Hutt nor Lin teaches the claimed specific Mz nor the recited properties. Further, the data is found to be convincing of unexpected results based upon the preponderance of the evidence. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789